Title: Thomas Jefferson to John Neilson, 31 May 1820
From: Jefferson, Thomas
To: Neilson, John


					
						Dear Sir
						
							Monticello.
							May 31. 20.
						
					
					I inclose you my note for the money due you, settled as you desired. my reason for allowing compound interest in this case (the only one in which I ever did so) was explained in conversation. I have taken 2. years for payment, because the fall of produce, likely to be permanent, were I to wait for crops, would too much retard the payment of monies due from me, and which I am anxious to discharge.   I salute you always with friendship & best wishes.
					
						
							Th: Jefferson
						
					
				